 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    FRANK MARTINEZ RAMIREZ,                           No. 2:18-cv-1835 MCE DB P
11                       Plaintiff,
12              v.                                      ORDER
13    JERRY BROWN, et al.,
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

17   claim pursuant to 42 U.S.C. § 1983. Plaintiff claims defendants violated his rights when officers

18   used excessive force, filed false disciplinary reports against him, and failed to provide him with

19   adequate medical and mental health treatment. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 12, 2019, the magistrate judge filed findings and recommendations herein

22   which were served on plaintiff and which contained notice to plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. ECF No. 55. Plaintiff has

24   not filed objections to the findings and recommendations.1

25   ///

26
27          On January 2, 2020 plaintiff filed a document captioned “Request for Trial.” ECF No.
            1

     56. However, this document was not responsive to the Magistrate Judge’s findings and
28   recommendations filed on November 13, 2019.
                                                     1
 1          The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3   ORDERED that:

 4          1. The findings and recommendations filed November 12, 2019, ECF No. 55, are

 5   ADOPTED in full;

 6          2. Plaintiff’s third amended complaint, ECF No. 54, is DISMISSED without leave to

 7   amend; and

 8          3. The Clerk of the Court is directed to close the case.

 9          IT IS SO ORDERED.

10   Dated: February 4, 2020

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
